Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Non-Final Action is in response to the claims filed on 27 April 2022.  This Application is a continuation in part of application 15/330,978 now U.S. Patent 10,880,623.  The art cited in the parent application has ben considered in accordance with MPEP 609.02.  Claims 24-53 are currently pending, claims 1-23 were previously cancelled.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,880,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 in the referenced patent and claim 24 of the instant application recite substantially similar limitations.  However, claim 24 in the instant application does not contain the following limitations recited in the referenced patent:

The at least one image sensor is configured to capture image data associated with each of multiple files of view of an area between adjacent structures.
Automatically notify one or more receiver of a need for a remedial action pertaining to the potential hazard.

Thus claim 24 in the instant application is broader than claim 1 in the referenced patent and would anticipate the narrower claim of the referenced patent.  (Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its function (see In re Karlson, 136 USPQ 184, 186;311 F2d 581 (CPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Patent Publication 2011/0266011 A1) discloses a mobile tube nozzle firefighting sensor pump for a firefighting product for preventing disasters.
Saha et al. (U.S. Patent Publication 2018/0098137 A1) discloses a method and system for utility power lines vegetation proximity monitoring and controlling.
Van Cruyningen (U.S. Patent Publication 2016/0229533 A1) discloses an efficient flight paths for aerial corridor inspection.
DAVIS (U.S. Patent Publication 2014/0176702 A1) discloses a portable self powered line mounted high speed camera system for overhead electric power lines.
Loveland et al. (U.S. Patent Publication 2020/0293773 A1) discloses an image analysis and estimation of rooftop solar exposure via solar ray mapping.
SAHA et al. (U.S. Patent Publication 2021/0073692 A1) discloses a method and system for utility infrastructure condition monitoring, detection and response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623